 238DECISIONS OF NATIONAL LABOR RELATIONS BOARDA.B.C.DrywallCompany,Inc. and Painters DistrictCouncilNo. 35,a/w International Brotherhood ofPainters and Allied Trades,AFL-CIO. Case 1-CA-10360October 30, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn July 14, 1975, Administrative Law JudgeHerbert Silberman issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tionsand a supporting brief, and the GeneralCounsel filed a brief in support of the AdministrativeLaw Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, A.B.C. DrywallCompany, Inc., Woburn, Massachusetts, its officers,agents, successors, and assigns, shall take the actionset forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEHERBERT SILBERMAN,Administrative Law Judge: Upona charge and an amended charge filed on January 8 andFebruary 19, 1975, respectively, by Painters DistrictCouncil No. 35, a/w International Brotherhood of Paintersand Allied Trades, AFL-CIO, herein called the Union, acomplaint was issuedon February 26, 1975, alleging thatA.B.C. Drywall Company, Inc., herein called the Compa-ny, has engaged in unfair labor practices within themeaning of Section 8(a)(1) and (5) of the National LaborRelationsAct, as amended. In substance, the complaint, asamended,allegesthat since July 1, 1974, the Union and theCompany have been parties to a collective-bargainingagreement;that in September 1974 the Company made anunprivileged modification of the agreement by refusing tomake paymentsto the Union's health and welfare, pension,ISeeSouth Burlington Mechanicaland Electrical Contractors, Inc.,203NLRB 807 (1973).221 NLRB No. 50and other funds, and by refusing to transmit union duesdeducted from employee's wages,' and that in December1974 the Company unlawfully terminated-the agreementand withdrew recognition from the Union. The Companyfiled an answer denying that it has engaged in the unfairlabor practices alleged in the complaint. A hearing in thisproceeding was held in Boston, Massachusetts, on May 13and 14, 1975. Pursuant to leave granted the parties at thehearing,GeneralCounsel,Charging Party, and theCompany filed briefs with the Administrative Law Judgewhich have been carefully considered.Upon the entire record in this proceeding, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Company, a Massachusetts corporation, whichmaintains an office inWoburn,Massachusetts,doesdrywall installations, painting, and carpentry. It performssuch work as a subcontractor to general contractors in thebuilding and construction industry.During the yearpreceding the issuance of the complaint, the Companypurchased building materials valued in excess of $50,000which were shipped to its jobsites in Massachusetts frompoints outside the Commonwealth of Massachusetts andduring the same period the Company provided servicesvalued in excess of $50,000 to business organizations whichare in commerce and do sufficient business to meet theBoard's jurisdictional standards. The complaint alleges, theanswer as amended admits, and I find that the Company isan employer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.H. THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning ofthe Act.In. THE UNFAIR LABOR PRACTICESThe principal issue in this case is whether in August 1974the Company entered into a written collective-bargainingagreement with the Union which by its terms was effectiveretroactively from July 1, 1974.The Company has had collective-bargaining relationswith the Union for more than 5 years. During the term ofthe agreement which expired on June 30, 1974, a disputedeveloped between the Company and the trustees of thefunds established under the contract. The Company hadbeen late in making certain payments and for this reasonthe trustees fined the Company a total of $60. This actioninfuriated Vincent Porciello, president of the Company,who refused to pay the fine. The further efforts of thetrustees to collect the fine only aggravated the situation.Ultimately, Vincent Porciello decided to sever all dealingswith the Union. According to Vincent Porciello, "Thedisputewas over being three days late [in making apayment to the trustees of the funds established pursuant A.B.C. DRYWALL COMPANY, INC.239to the subsisting collective-bargaining agreement] and thatwas on one monthly payment . . . . [W]hen [the Union]can't override a three day late payment [fine] and when Ihave paid $96,000 last year in` payments -[to the trustfunds]. I believe that is being unreasonable. And I don'twant to deal with any organizations that are beingunreasonable."Vincent Porciello is the sole stockholder and thepresident and treasurer of the Company. The only otherofficer of the Company is his wife, Rita Porciello. VincentPorciello'sbrother,Gabriel Porciello, is the generalsuperintendent of the Company, but is not an officer or astockholder.However,Gabriel Porciello signs businesscorrespondence as vice president and several times mailedletters to the Union signed by himself as vice president ofthe Company. In' this respect, Gabriel Porciello testified:Q.And were you accustomed to signing all of yourlettersand correspondence with the title of vicepresident?A.Yes.Q.So you held yourself out to be vice president,even though you have testified that you have no officialcapacity?A. "Right . . . . I sign it vice president, just for amatter of . . . if you want to call it prestige or what.But when I correspond with general contractors, I dohave an authority . . . to make minor monetarychanges in contracts and so on and so forth.Gabriel Porciello further testified that his brother Vincentknew that he signed correspondence as vice president andnever directed him to discontinue the practice.2 So far asthe record shows, the only person who has authority to actfor the Company in the absence of Vincent Porciello is hisbrother Gabriel. As general-superintendent he is responsi-ble for supervising and coordinating the fieldwork per-formed by the Company, he corresponds with the generalcontractors,he orders materials, he supervises the men,and he deals with the Union with respect to on-the-siteproblems.The collective-bargaining procedure between the Unionand the contractors with whom it has bargaining relation-shipshas been for the Union first to negotiate anagreementwith the Painting and Decorating Contractorsof Eastern Massachusetts, Inc., on behalf of the member-ship of the Association, and thereafter to offer the sameagreement to independent contractors who are not mem-bers of the Association but whose employees are represent-ed by the Union. The Company is not a member of theAssociation but, in accordance with the described practice,entered into agreements with the Union in 1969 and 1973.The 1969 agreement between the Company and the Unionis signedon behalf of the Company by Vincent Porciello aspresident. The 1973 agreement, however, instead of beingsigned by Vincent Porciello bears & signature stamp withhis name,which Vincent Porciello testified he authorizedhis secretary, Genevieve Connors, to affix. 'The 1973 contract expired byits termson June 30, 1974.Although negotiations for its renewal werein progress, astrikewas called by the Union against the contractingemployers, including the Company, which lasted from July1until July 10.3 The practice of the Union is to refuse tofurnish employees to contractors with whom it does nothave a contractual relationship. This was known to VincentPorciello. In order to permit certain work to continueduring the strike Vincent Porciello arranged, with theconsent of James Damery, business manager of the Union,tohave his employees transferred temporarily to thepayroll of another contractor whose employees were not onstrike.The arrangement was discontinued when the strikeended on July 10 and the-Company's employees returnedto work.The negotiations between the Union and the Associationwere successfully concluded on July 9, 1974. The twoparties enteredinto an agreementfor a term effective fromJuly 1, 1974, through June 30, 1976. It took about a weekfor the contract to be reproduced. Thereafter,DominicSeretto,theUnion'sbusinessagentwho services theCompany's employees, delivered two unsigned' copies ofthe contract to the Company; one for the Company toretain and the other for the Company to execute and toreturn to the Union. Twice during July and early AugustSeretto stopped at the premises of the Company to pick upthe executedagreementbut it was not given to him. Onanother occasionSeretto ina telephoneconversation askedVincent Porciello when he was going to sign the contract.The latter merely replied that he had been out of town.According to Vincent Porciello, "I had made up my mindthat at the start of this year [1974] that I wasnot signingany labor organization contracts whatsoever." However,there is no evidence in the record that he communicatedhis intention to the Union or even to his brother, Gabriel.The Union's business manager,JamesDamery, testifiedthat on August 12 he had a telephone conversation withGabriel Porciello who informed him that the contract hasVincent Porciello's signature on it and that it is in the mail.The contract, which under the Employer's signature bearsthe date August 11, '1974, was received at the Union'soffice about August 15. With respect to the execution anddelivery of the 1974 collective-bargainingagreement by theCompany, Gabriel Porciello testified as follows: He had atelephone conversation with Damery wherein Dameryinformed him that unless the contract was signed by theCompany theunion menwould immediately stop workingfor the Company. This posed a serious problem as theCompanywas engagedin a project which it was obliged tocomplete on schedule. Gabriel Porciello instructed theCompany's secretary, Genevieve Connors, to affix VincentPorciello's'signature stamp to the contract andcause it tobe delivered to the Union. Gabriel Porcielloexplained, "Ibelieve that I took it upon myselfat that time,because Idid feel an obligation to the contractor and to the owners.That, because Vince [Vincent Porciello] was away and outof the country, I felt that myobligationat that time wasgreater to the general 'contractor and owners, that I2As a witnessVincent Porciello was evasive, mildly combative, andtestimony conflicts with the testimony of Gabriel Porciello or with theuncertain in his recollectionof events. I find that Vincent Porciello was antestimony of James Damery.unreliable witness.I do not credit Vincent Porciello to the extent that his3Unless otherwise indicatedall datesrefer to 1974. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDcontinued the work. Because I did only have like a week toten days left to complete the project." 4Gabriel - Porciello testified that in his conversation withDamery he told Damery that he was not authorized to signthe contract and Damery made it clear that unless thecontract was signed immediately the men would not bepermitted to work. Gabriel Porciello further testified thathe also told Damery that only Vincent Porciello hadauthority to execute the union agreement: It is noted thatGabriel Porciello did not testify that he informed DamerythatVincentPorciellowas unavailable to sign theagreement. Furthermore, even if Vincent Porciello was inPuerto Rico at.the time the contract was executed, it wasquitepossibleforGabriel Porciello to have reachedVincent Porciello by telephone and to have obtained hispermission to affix Vincent Porciello's signature stamp tothe contract. Thus, the record does not establish anyreason why Damery or anyone else acting for the Unionshould have suspected that the signature of, VincentPorciello on the contract was not affixed pursuant to thedirection of Vincent Porciello.Within 3 to 5 days after Vincent Porciello returned fromPuerto Rico, according to Gabriel Porciello, he informedhisbrother "that I took, it upon myself to stamp hissignature to the agreement" in order that the painterswould not leave the job. Vincent Porciello gave noinstructions to his,brother Gabriel about the matter anddid not communicate with the Union in any manner toinform the Union that his signature had been affixed to thecontract without his authority.When the strike was settled and the union employeesreturned to work on July 10, the Company put into effectthewage rates called for by the terms of the newlynegotiated agreement and for the months of July andAugust, as, required by the contract, union dues werededucted from the wages of its employees and remitted totheUnion, contributions to the trustees for the variousfunds established under the 1974 contract were made, andthe Company filled out and sent to the Union and thetrustees appropriate report forms with respect to thesepayments. Vincent Porciello testified, "it was a necessity inorder for me to stay in business [to abide, by the terms ofthe newly negotiated agreement], because the men seemedto know before the Employer as when they get their raisesand when they don't get their raises." Although theCompany continued to employ members of the Unionunti LLsometime in December, beginning with September itceased making contributions to the funds- as required bythe terms of, the 1974 contract and also ceased remittingchecked-off dues to the Union.Between February 26 and November,25 the manager ofthe trust funds established under the contract sent theCompany, a series of letters. The first letters requestedpayment of the fines which totaled $60. The succeedingletters, became more importunate about the matter until theCompany finally was notified that it was being placed inthe "Risk Pool" established under the contract, which,among other. detriments, requires the Company to post4Gabriel Porciello also testified that the Company's union employeesreturned to work on July 10 when the strike ended. Thereafter, at varioustimes,BusinessAgent Seretto informed him that unless the collective-$5,000 to guarantee its future payments to the funds., Theletter also threatened the Company, that, its, employees-might be removed from their jobs. On December 9 the,fund manager wrote to the Company's employees advisingthat their employer was delinquent in, its contributions _ tothe funds and notifying them that they may be removedfrom their jobs until the Company meets its obligations tothe funds. The Company did not send any `reply to thefundmanager, but on - December 17, 1974, VincentPorciello sent the following letter to the Union:In the past 15 years we have had fairly good relations,and I hope it will continue for the next 15 years.If you insist on Demanding the fines against A.B.C.Drywall Co. Inc., we will be forced to terminate ouragreement with the Painters Union and seek ' Employ-ees from other Organizations.Last year we paid in excess of $87,000.00 to Painters,Carpenters, and Laborers Health and Welfare Benefits.Our books were audited by some Unions and found tobe in 100% order.IIf you wish to resolve this matter by removing the fines,Iwill bring H -& W payments up to date. I think yourfining A.B.C. Drywall Co. Inc. for-being a few days latein making a few payments is ridiculous regarding-ourpast record.--Six dayslater, on December23, VincentPorciellowrote. tothe Union:On Friday December 20, 1974 Mr. Pat. Santo, ofPaintersD.C. # 35 told my 'men to leave the job theywere working on; and if they continued working theywould have their books taken away from them.We have not received any answer to the letter we sentPainter'sD.C.#35 December 17, 1974. (Copy In-closed)We are considering your act of removing men withoutnotifying A.B.C. Drywall Co., Inc. to be your answer. Ifyou do not notify A.B.C. Drywall Co., ,Inc. by Jan. 2,1975, that the Painters D.C. #35 will supply us withmen, we will seek others Employees to do our Taping.ThisDecisionwill be final.ConclusionsIt is hornbook law that "[o ]ne may be bound by anagreement to which his signature is affixed by procuration,adoption, or ratification, as well as though it had beenwritten by his own hand.... A person may, by reason ofhis act or conduct, be estopped to, assert, that, he did, notsign a contract or to deny that his signature, is genuine."5bargaining agreement was executed by the Company the men would not bepermitted to work.5 17Corpus Juris Secundum 737. A.B.C. DRYWALL COMPANY, INC.241Likewise, "[s]ilence with full knowledge of the facts maymanifestaffirmance and thus operate as ratification." 6Vincent Porciello knew that the union employees wouldnot work unless the Company executed the contract whichhad been negotiated between the Union and the Associa-tion.With this knowledge he continued to employmembers of the Union from July 10 when the strike endeduntilmid-December. Initially, the Company observed theterms of the newly negotiatedagreement,and for themonths of July and August submitted to the Union and tothe trusteesof funds established under the contract the"Employer'sReport Form" detailing the amounts dueunder the terms of the contract, and remitted to the Unionthe dues that had been checked off from the employees'wages andto the trustees the contributions to the funds.This conduct signified an intention on the part of theCompany to accept the contract. In mid-August VincentPorciello wasadvised by his brother Gabriel that in orderto keep the men on the job Gabriel had caused Vincent'ssignaturestamp to be affixed to the contract and theexecuted contractto be delivered to the Union. VincentPorciello did not repudiate his brother's action. VincentPorciello did not inform the Union that the executedcontract had been delivered without his authority. Byaccepting the benefits of the contract, by observing theterms of, the agreement, at least until mid-October,7thereby signifying an intention to become a party to thecontract,and by failing timely to repudiate GabrielPorciello's action in causing the contract to be executedwith the signature of Vincent Porciello and delivered to theUnion, the Company is estopped to assert that the contracthad not been validly executed and is deemed to haveratified the execution of the agreement. I find, therefore,that the Company is'a party to and is bound to the terms ofthe collective-bargainingagreement with the Union effec-tive as of July 1, 1974, a copy of which is in evidence asGeneral Counsel's Exhibit 4.Respondent has repudiated the July 1, 1974, contractwith the Union and has ceased recognizing the Union asthe representative of the employees in the unit covered bythe agreement.By so doing Respondent has refused tobargain collectively, as defined by Section 8(d), andthereby has violated Section 8(a)(5) of the Act. Suchconduct interferes with and restrains employees in theexerciseof the, rights guaranteed in Section 7 to engage inself-organization, to form, join, and assist labor organiza-tions, and to bargain collectively through representatives oftheir ownchoosing and thereby violates Section 8(a)(1).While it is of minimal significance because it will notaffect the remedy recommended in this case, there is aquestion asto .when the Company's violations of the Actbegan.As of about October 15, 1974, the Companysuspendedpayments to the trust funds established underthe contract and to the Union for dues checked off fromemployees'wages.Initially this was done to put pressureon the Union and the trustees to rescind the $60 fine anddid not reflect an intention to alter, modify, or repudiatethe agreement. Although the suspension of the described6Williston, on Contracts, 3d ed., § 278, pp. 256-257,262-2657 It would appear from the exhibits in evidence that checked-off duesand trust fund contributions became due 15 days after the end of eachpayments may have constituted a breach of the contract, itwas not a refusal to bargain collectively as the term isdefined inSection 8(d).On December 17 the Companythreatened the Union that if the fine is not rescinded theCompany will terminate the agreement. Then on Decem-ber 23 the Company wrote to the Union complaining that abusiness agent had instructed its employees to leave the joband stating that "[i ]f you do not notify A.B.C. Drywall Co.,Inc. by Jan. 2, 1975 that the Painters D.C. #35 will supplyus with men, we will seek other Employees to do ourTaping." The evidence shows that, as the dispute over thefine intensified, threats and counterthreatswereexchangeduntil finally Respondent took the position that it was notbound by the July 1, 1974, contract, Respondent's positionevolved graduallystartingfrom October 15, 1974, when theCompany first suspended payments under the contract.While there is no act which precisely fixes the date andtime when Respondent declared itself free of the contract, Iam of the opinion that its December 23 letter effectivelysevered its contractual relations with the Union and I find,therefore, that Respondent's unfair labor practices beganas of said date.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Company has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act,Ihave found that the Company has failed to bargaincollectivelywith the Union as the representative of anappropriate collective-bargaining unit of its employees byunlawfully repudiating the collective-bargaining agreementithad entered into with the Union and by withdrawingrecognition from the Union. The copy of the contract inevidence in this case as General Counsel's Exhibit 4correctly reflects the agreement between the Company andthe Union. In order to remedy the violations of the Actcommitted by the Company, I shall recommend that itshall cease and desist from refusing to recognize the Unionas the representative of the employees in the unit coveredby the contract, and from refusing to observe and tocomply with the terms of the contract. Also, I shallrecommend that Respondent make its employees whole forany losses they may have suffered by reason of Respon-dent's unlawful repudiation of the July 1, 1974, agreementand that Respondent make all payments required to bemade by it under the terms of the agreement, includingmonth. The Company made the required payments for the months of Julyand August. The payments for September, which were the first paymentsthe Company failed to make, became due on October 15. 242DECISIONSOF NATIONALLABOR RELATIONS BOARDpayments to the Union of union dues required to havebeen deducted from the wages of its employees andpayments to the trustees of the funds, established under theterms of the agreement, of contributions as set forththerein.Upon the basis of the foregoing findings of fact,andupon the entire record in this case, I make the following:CONCLUSIONS OF LAW1.By failing to observe and to comply with the terms ofthe collective-bargaining agreement that it entered intowith the Union effective as of July 1, 1974, by repudiatingsaid agreement, and by withdrawing recognition from theUnion as the representative of its employees covered bysaid contract thereby refusing to bargain collectively withthe Union, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section 8(a)(5)and (1) of the Act.2.The appropriate collective-bargaining unit is com-posed of all painters and tapers of Respondent employedat its 11 Grant Street, Woburn, Massachusetts, office,exclusive of all other employees, guards and supervisors asdefined in Section 2(11) of the Act.3.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact,conclusions of law, 'and the entire record in this proceed-ing, and pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:(c)Preserve and, upon request, make available to theBoard or. its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amounts due under the terms ofthis recommended Order.-(d) Post at its place of business in Woburn, Massachu-setts, copies of the attached notice marked "Appendix." 9Copies of said notice, on forms provided by the 'RegionalDirectorforRegion 1, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are, customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(e)Notify the Regional Director for Region 1, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.8 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.9 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXORDERSRespondent A.B.C. Drywall Company, Inc., Woburn,Massachusetts, it officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Refusing to recognize the Union as the duly selectedcollective-bargaining representative of the employees in theappropriate collective-bargaining unit described above.(b)Refusing to observe and to comply with the termsand provisions of the collective-bargaining agreemententered into between the Company and the Union which iseffective from July 1, 1974, through June 30, 1976.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Make whole its employees for any losses suffered bythem by reason of Respondent's failure and refusal toobserve and to comply with the terms of the collective-bargaining agreement entered into with the Union effectiveJuly 1, 1974.(b) Promptly remit to the Union and to the trustees ofthe funds established under the aforesaid collective-bar-gaining agreement all sums due to the Union pursuant tothe checkoff provisions of the agreement and all sums dueto the trustees pursuant to the appropriate provisions of theagreement.NOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe recognize Painters District Council No. 35, a/wInternationalBrotherhood of Painters, and AlliedTrades, AFL-CIO, as the collective-bargaining repre-sentative of all painters and tapers employed by us,exclusive of all other employees, guards and supervisorsasdefined in Section 2(11) of the National LaborRelations Act.WE WILL observe and will comply with the termsand provisions of the collective-bargaining agreementwhich we have entered into with Painters DistrictCouncilNo. 35, a/w International Brotherhood ofPaintersand Allied Trades, AFL-CIO, which iseffective from July 1, 1974, through June 30, 1976.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in ' the' exerciseof the right to self-organization, to form, join, or assistlabor organizations, to bargain, collectively throughrepresentatives of their choosing, and to engage in anyother concerted activities for the, purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL make whole our employees for any lossessuffered by them by reason of our unlawful repudiationof the aforesaid contract. A.B C. DRYWALL COMPANY,INC.243WE WILL remit to the above-named Union all duesowing to them from us in accordance with the termsrequired to have been checked off by us pursuant to theand the provisions of the agreement.terms and provisions of said agreement and we willremit to the trustees of the various funds establishedA.B.C. DRYWALL COMPANY,under the terms of the agreement all sums of moneyINC.